Citation Nr: 0015051	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
70 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1967 
to November 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in No. Little Rock, Arkansas.


REMAND

The RO, by a December 1996 rating action, granted an 
increased evaluation for the veteran's service-connected PTSD 
from 10 percent to 30 percent.   In a September 1998 rating 
action, the RO granted an increased rating for the veteran's 
service-connected PTSD to 50 percent.  Following completion 
of the evidentiary development set forth in the Board's April 
1999 remand, the RO, by a December 1999 rating action, 
assigned a disability evaluation of 70 percent for the 
veteran's PTSD, effective from January 1999. 

In a statement received at the RO in January 2000, the 
veteran's representative stated that "[t]he veteran is 
pleased with this higher rating, but not as to the effective 
date."  It is unclear from this statement whether the 
veteran is withdrawing the issue of entitlement to a rating 
in excess of 70 percent for his PTSD.  The Board is of the 
opinion that this matter should be clarified. 

The Board construes January 2000 statement from the 
representative as a notice of disagreement with the effective 
date assigned to the grant of the 70 percent disability 
evaluation for the veteran's service-connected PTSD.  A 
review of the claims folder reveals that the RO has not 
furnished the veteran with a statement of the case concerning 
his earlier effective date claim.  Where a notice of 
disagreement has been submitted, the veteran is entitled to a 
statement of the case.  38 C.F.R. § 19.26 (1999).  The 
failure to issue a statement of the case is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Manlincon v. West, 12 Vet.App. 238 (1999).  

In view of the foregoing, the veteran's case is REMANDED to 
the RO for the following development:  

1.  The RO should contact the 
representative in order to determine if 
the veteran is withdrawing the issue of 
entitlement to a rating in excess of 70 
percent for his PTSD from appellate 
consideration.  

2.  The RO should furnish the veteran and 
his representative a statement of the 
case regarding the issue of entitlement 
to an effective date earlier than 
January 18, 1999 for the assignment of a 
70 percent disability rating for the 
service-connected PTSD and the 
requirements necessary to perfect his 
appeal.  The RO is informed that this 
issue is not before the Board for 
appellate consideration until the issue 
has been properly perfected.  

Following any additional actions necessary by the RO, the 
case should be returned to the Board as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




